Response to Arguments

Applicant's arguments filed 7/13/2022 have been considered but they are not fully persuasive.
Regarding the amendments made to claims 1 and 15, the amended claim language does overcome the rejections based on the previously cited prior art, as argued.  However, a further search of the amended claim limitations is necessary.
Regarding independent claim 17, Applicant argues that previously cited Takeda et al. does not teach the limitation stating “wherein the control information transmission configuration comprises at least one of: a format type of the downlink control information, a control area configuration, a mapping configuration, a configuration about a number of orthogonal frequency division multiplexing symbols occupied by a control channel, a precoding bundling granularity configuration of a resource element group, a configuration about a number of rows of an interleaving matrix, or a scrambling code of the downlink control information”.  Specifically, Applicant argues that Takeda et al. discloses an LTE release of the system instead of a format of downlink control information.  The above quoted limitation is written in the alternative using the phrase “at least one of” such that only one of the listed alternatives must be shown in the prior art in order to meet the limitation.  In the Final Rejection mailed 5/13/2022, the alternative of “a scrambling code of the downlink control information” is shown to be taught by Takeda et al. at paragraphs [107]-[110].  For example, Takeda et al. discloses DCI being scrambled using an indicator specific to a to a user terminal or group of user terminals.  Thus, it is still believed that Takeda et al. does teach this claim limitation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461